FINCH, Judge.
Defendant was convicted of burglary, second degree, and sentenced to imprisonment for five years, with allowance for jail time.
Appellant was represented throughout the trial, allocution and sentencing by counsel appointed by the trial court. No motion for new trial was filed, but an appeal was taken. Counsel also was appointed to represent defendant on appeal, but he has advised the clerk of this court that a brief will not be filed.
Under these circumstances, we have reviewed the record proper and those matters specified in Supreme Court Rules 28.02 and 28.08, V.A.M.R., and find no error therein. The information conforms to the statute, the verdict was proper and fixed punishment within the statutory limits, defendant was accorded allocution and the judgment was responsive to the verdict. The fact that a motion for new trial was not filed precludes us from consideration of matters required to be preserved in a motion for new trial. State v. Cook, Mo., 327 S.W.2d 854.
The judgment is affirmed.
All of the Judges concur.